t c memo united_states tax_court creed j pearson petitioner v commissioner of internal revenue respondent docket no filed date creed j pearson pro_se mary ann waters for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax for taxable years through as follows additions to tax sec_6651 sec_6651 sec_6654 year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioner is entitled to any expense deductions claimed on schedule a itemized_deductions or schedule c profit or loss from business above those that respondent concedes we hold that he is not whether petitioner may audit an organization that is not a party to this case and pay the taxes he owes from the proceeds of that audit we hold that the internal_revenue_code the code does not permit this offset against petitioner’s income_tax deficiency petitioner concedes that he received income in the amounts that respondent determined for the years in issue respondent concedes that petitioner is entitled to some schedule a itemized_deductions and schedule c business_expense deductions whether petitioner is liable for an addition_to_tax for fraudulent_failure_to_file a return under sec_6651 or alternatively an addition_to_tax for failure_to_file a timely return under sec_6651 for each year in issue we hold that he is liable for an addition_to_tax for failure_to_file a timely return under sec_6651 for each year whether petitioner is liable for an addition_to_tax for failure to pay his tax_liability under sec_6651 for each year in issue we hold that he is whether petitioner is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for each year in issue we hold that he is liable for additions to tax for years through but not for findings_of_fact some facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference at the time he filed his petition petitioner resided in arlington virginia petitioner received taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively the bulk of this was self-employment_income that petitioner received as a hospital reimbursement consultant during the relevant period petitioner worked with nearly big_number hospitals reviewing and preparing medicare cost reports petitioner performed all of the auditing work himself and the hospitals compensated him with a percentage of the additional payments he obtained for them in connection with his business petitioner paid commissions to business associates who obtained contracts for him made freedom_of_information_act foia requests and incurred other expenses petitioner also paid dollar_figure of mortgage interest during this period petitioner began his business before and he timely filed his federal_income_tax returns and paid his tax_liabilities every year through petitioner filed extensions to file tax returns for years through but he did not file returns for those years during an examination of the years in issue a revenue_agent attempted to meet with petitioner and to obtain documents from him but petitioner was unresponsive as a result respondent requested documents from third parties and prepared returns for years through pursuant to sec_6020 petitioner did not make estimated_tax payments or have any withholding for those years but he did make a dollar_figure payment toward his tax_liability on date respondent issued a notice_of_deficiency to petitioner for years through and petitioner timely petitioned this court contesting respondent’s determinations petitioner strongly opposes the beliefs and actions of a particular organization the organization and he asks that we allow him to audit the organization and pay the taxes he owes out of the proceeds of that audit even though petitioner’s tax_liability is not related to the organization petitioner has not filed federal_income_tax returns for any year after and he does not intend to file voluntarily any returns or pay any_tax until respondent takes some action against the organization in trying to resolve some of the issues in this case petitioner has provided summaries of his expenses for the years in issue but has not provided any corroborating documents opinion deductions a taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and a taxpayer has the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 292_us_435 in addition a taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 new colonial ice co v helvering supra pincite sec_7491 does not apply in this case because petitioner has not substantiated the deductions he seeks or shown that he has maintained sufficient records sec_7491 and b in his petition petitioner claimed that respondent erred by not computing his deductions for schedule c expenses schedule a interest charitable_contributions and property taxes paid during the years in issue but he did not state how much these expenses amounted to as evidence that he is entitled to deductions petitioner introduced two summaries of his expenses during the years in issue the summaries contain general captions such as phone donations and am exp gold the amounts of the expenses and usually dates for each expense however the summaries provide no indication of which expenses were for business purposes and which were for personal purposes and it is not clear which of the expenses petitioner is seeking to deduct petitioner credibly testified that he paid commissions to business associates in exchange for referrals and the names of these associates match some of the captions on the expense summaries on the basis of this evidence and information that petitioner provided while negotiating with respondent respondent concedes that under sec_162 petitioner is entitled to dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure of schedule c business_expense deductions for commissions and foia request fees paid for taxable years and respectively on the basis of third party information returns respondent also concedes that under sec_163 petitioner is entitled to schedule a deductions for mortgage interest_expenses in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for taxable years and respectively we accept these concessions see 39_f2d_540 2d cir as to the remaining expenses petitioner offered no evidence that he actually incurred them or that he is entitled to a deduction for them and therefore he has not met his burden of proving that he is entitled to claim deductions for any expenses to the extent that they exceed respondent’s concessions petitioner’s audit request petitioner asks that we allow him to audit the organization which is not a party to this case and that he be able to pay his taxes out of the proceeds of that audit there is no provision in the code that gives us the authority to allow one taxpayer to audit another taxpayer in order to reduce his tax_deficiency therefore we deny petitioner’s request additions to tax sec_6651 and a respondent asserts that petitioner is liable for an addition_to_tax under sec_6651 for each year in issue sec_6651 imposes a penalty of up to percent of the amount of tax required to be shown on the tax_return if a taxpayer fails to file a required return due to fraud alternatively respondent asserts that petitioner is liable for additions to tax under sec_6651 sec_6651 imposes an addition_to_tax of up to percent of the amount_required_to_be_shown_as_tax if a taxpayer fails to file a timely return petitioner concedes that he received significant income each year from through and he failed to file federal_income_tax returns for those years therefore to determine whether petitioner is liable for the additions to tax under sec_6651 we need only to determine whether petitioner possessed the requisite fraudulent intent the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b mere suspicion of fraud is not sufficient 92_tc_661 fraud is an intentional wrongdoing designed to evade taxes believed to be owing 94_tc_316 therefore the commissioner must show that the taxpayer failed to file a required return with the intent to evade taxes known or believed we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 102_tc_632 see also 116_tc_79 applying the extensive body of law addressing fraud in the context of income estate_and_gift_taxes to the employment_tax context to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner may not simply rely upon the taxpayer's failure to show error in the determinations of the deficiencies 96_tc_858 affd 959_f2d_16 2d cir furthermore the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 but a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal may justify the inference of fraud 348_us_121 parks v commissioner supra pincite however where there is no evidence of fraudulent intent such as falsification concealment or deception the commissioner has not carried his burden 86_tc_1253 after considering petitioner’s testimony as a whole we find that petitioner lacked the requisite fraudulent intent at the times he was required to file returns for through as respondent points out petitioner failed to file returns for through did not make estimated_tax payments for those years and was not particularly cooperative with respondent and these are badges_of_fraud from which we may infer fraudulent intent 796_f2d_303 9th cir affg tcmemo_1984_601 however respondent offered no evidence that petitioner tried to mislead conceal or deceive respondent mere unhelpfulness is not sufficient petitioner has clearly been consumed with the organization for many years and his testimony at trial was strong evidence that this obsession rather than an intention to deceive was the cause of petitioner’s failure_to_file timely returns while his current position is that he will not file returns or pay taxes unless his demands are met there is no evidence that petitioner had formed this intention when he was required to file his returns for through therefore we find that respondent has failed to carry his burden of proving fraud by clear_and_convincing evidence sec_6651 imposes an addition_to_tax if a taxpayer fails to timely file a required federal_income_tax return unless the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect sec_7491 places the burden of production on the commissioner to present sufficient evidence showing that the imposition of an addition_to_tax or penalty on a taxpayer is appropriate 116_tc_438 if the commissioner makes such a showing the burden_of_proof is on the taxpayer to raise any issues that would negate the appropriateness of the penalty such as reasonable_cause id petitioner stipulated that he failed to file federal_income_tax returns for through furthermore petitioner’s only explanation for failing to file is that he was not sure that he was required to file which is not a reasonable_cause in these circumstances see 469_us_241 therefore we find that petitioner is liable for an addition_to_tax under sec_6651 for each year in issue sec_6651 respondent claims that petitioner is liable for an addition_to_tax under sec_6651 for each year in issue sec_6651 imposes an addition_to_tax of percent per month up to a maximum of percent for failure to make timely payment of the tax shown on a return unless the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 the commissioner bears the burden of producing evidence that the imposition of an addition_to_tax under sec_6651 is appropriate and upon such proof the taxpayer bears the burden of proving that his failure to pay was due to a reasonable_cause sec_7491 higbee v commissioner supra the parties stipulated that respondent prepared returns pursuant to sec_6020 and petitioner has not paid any of the liability shown on those returns above the dollar_figure he already paid toward his tax_liability petitioner’s statement that he will pay his tax_liabilities when respondent takes action against the organization does not establish that he failed to pay his tax_liabilities due to a reasonable_cause and therefore we hold that petitioner is liable for the addition_to_tax under sec_6651 for each of the years through as computed by respondent sec_6654 respondent also determined that petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income taxes for through a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown due for the year in issue or if no return is filed percent of his tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 if the adjusted_gross_income shown on the taxpayer’s return_for_the_preceding_taxable_year exceeds dollar_figure a higher percentage may apply sec_6654 respondent has proven that petitioner was required to file returns for through did not file returns for those years had an obligation to pay tax for each of those years and did not make any estimated_tax payments for those years or have any_tax withheld therefore respondent has met his burden of production with respect to taxable years through because petitioner had a required_annual_payment under sec_6654 for each of those years sec_7491 petitioner has provided no contrary evidence and we find that no exemption under sec_6654 applies accordingly we hold that petitioner is liable for the additions to tax under sec_6654 for taxable years through with respect to taxable_year petitioner stipulated that he had a tax_liability for and paid this liability but the record contains no evidence as to the amount of petitioner’s tax_liability for we have held that the commissioner must introduce evidence showing whether a taxpayer filed a return for the year preceding the year in issue and if so the amount of the tax_shown_on_the_return in order to meet his burden without that information the court cannot complete the comparison required by sec_6654 127_tc_200 smith v commissioner tcmemo_2007_121 brooks v commissioner tcmemo_2007_80 the present case is partially distinguishable because it is undisputed that petitioner filed a return for he had some tax_liability in he made no estimated_tax payments for and he had no tax withheld for therefore petitioner had an obligation to make some amount of estimated_tax payment for but he failed to do so however respondent produced no evidence of how much tax was shown on petitioner’s return for without this evidence we cannot ascertain whether the required_annual_payment for is determined by the amount of petitioner’s tax_liability for as respondent determined or the amount shown on his return which could yield a much lower addition_to_tax therefore respondent has not met his burden of producing evidence that petitioner is liable for an addition_to_tax under sec_6654 for taxable_year see wheeler v commissioner supra higbee v commissioner supra conclusion in sum we conclude that petitioner is not entitled to any schedule a itemized_deductions or schedule c business_expense deductions above those that respondent has conceded in addition petitioner’s proposal to audit the organization to offset his income_tax deficiency is not permitted by the code finally petitioner is liable for additions to tax under sec_6651 and for each year in issue and under sec_6654 for years through to reflect the foregoing and concessions by the parties decision will be entered under rule
